 Case 8:20-cv-01352-GJS Document 19 Filed 08/31/21 Page 1 of 9 Page ID #:905


1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11       DANIEL V.,1                                       Case No. 8:20-cv-01352-GJS
12                    Plaintiff
                                                            MEMORANDUM OPINION AND
13              v.                                          ORDER
14       KILOLO KIJAKAZI, Acting
         Commissioner of Social Security,2
15
16                    Defendant.
17
                                    I.    PROCEDURAL HISTORY
18
             Plaintiff filed a complaint against the Commissioner of the Social Security
19
     Administration (“Commissioner” or “Defendant”) seeking review of the
20
     Commissioner’s denial of Plaintiff’s application for Disability Insurance Benefits
21
     (“DIB”). The parties filed consents to proceed before the undersigned United States
22
     Magistrate Judge [Dkts. 11, 12] and briefs addressing the disputed issues in the case
23
     [Dkt. 16 (“Pltf.’s Br.”), Dkt. 17 (“Def.’s Br.”), and Dkt. 18 (Pltf.’s Reply).]. The
24
     Court has taken the parties’ briefing under submission without oral argument. For
25
26   1
             In the interest of privacy, this Order uses only the first name and the initial of the last name
27   of the non-governmental party.
     2
             Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi, the Acting
28   Commissioner of Social Security, is hereby substituted as the defendant.
 Case 8:20-cv-01352-GJS Document 19 Filed 08/31/21 Page 2 of 9 Page ID #:906


1    the reasons discussed below, the Court finds that this matter should be remanded for
2    further proceedings.
3                II.   ADMINISTRATIVE DECISION UNDER REVIEW
4          On January 27, 2017, Plaintiff filed an application for DIB alleging that he
5    became disabled as of February 13, 2013. [Dkt. 13, Administrative Record (“AR”)
6    15, 218-219.] The Commissioner denied his claim initially on April 14, 2017 and
7    upon reconsideration on May 25, 2017. [AR 128-133.] On May 22, 2019, a hearing
8    was held before Administrative Law Judge (“ALJ”) Diana Coburn. [AR 68-96.]
9    On July 30, 2019, the ALJ issued a decision denying Plaintiff’s claim. [AR 15-32.]
10         Applying the five-step sequential evaluation process, the ALJ found that
11   Plaintiff was not disabled. See 20 C.F.R. §§ 416.920(b)-(g)(1). At step one, the
12   ALJ agreed that Plaintiff has not engaged in substantial gainful activity since
13   February 13, 2013. [AR 17.] At step two, the ALJ found that Plaintiff suffered
14   from the following severe impairments: status post head trauma with post-traumatic
15   stress disorder (“PTSD”); depression; anxiety; obesity; and degenerative joint
16   disease of the left wrist status post history of left ulnar osteotomy. [AR 18 (citing
17   20 C.F.R. § 416.920(c).] Next, the ALJ determined that Plaintiff did not have an
18   impairment or combination of impairments that meets or medically equals the
19   severity of one of the listed impairments. [AR 18.]
20         The ALJ found that Plaintiff had the residual functional capacity (RFC) to
21   perform medium work limited as follows:
22                he can frequently handle with his left, non-dominant hand;
23                he is limited to simple, routine tasks; he is limited to
                  simple work-related decisions; he can occasionally
24                manage changes in the work setting; he is limited to
                  occasional decision-making; he can have occasional
25                contact with supervisors and coworkers; and he can have
26                no contact with the general public.

27   [AR 22.] Applying this RFC, the ALJ found that Plaintiff is unable to perform his
28
                                                2
 Case 8:20-cv-01352-GJS Document 19 Filed 08/31/21 Page 3 of 9 Page ID #:907


1    past relevant work but could perform representative occupations such as packer
2    (DOT # 920.587-018, unskilled SVP2) and assembler (DOT # 732.684-018) and,
3    thus, is not disabled.3 [AR 31-32.]
4           Plaintiff requested review of the ALJ’s decision, and the Appeals Council
5    denied review. [AR 1-9.] This action followed.
6                              III.    GOVERNING STANDARD
7           Under 42 U.S.C. § 405(g), the Court reviews the Commissioner’s decision to
8    determine if: (1) the Commissioner’s findings are supported by substantial evidence;
9    and (2) the Commissioner used correct legal standards. See Carmickle v. Comm’r
10   Soc. Sec. Admin., 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue, 499 F.3d
11   1071, 1074 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a
12   reasonable mind might accept as adequate to support a conclusion.” Richardson v.
13   Perales, 402 U.S. 389, 401 (1971) (internal citation and quotations omitted); see
14   also Hoopai, 499 F.3d at 1074.
                                        IV.    DISCUSSION
15
16          Plaintiff’s sole contention is that the ALJ’s RFC failed to correctly reflect the
17   opinions of the two state agency psychological consultants, Paula Kresser, Ph.D.,
18   and Heather Hernandez, Ph.D. [Pltf.’s Br. at 5.] The question is whether an
19   inconsistency exists between Drs. Kresser and Hernandez’s opinions that Plaintiff
20   retained the ability to perform “simple and 2 step tasks in a low stress environment”
21   and the ALJ’s RFC assessment limiting Plaintiff to “simple, routine tasks” and, if
22   so, whether that inconsistency was required to be addressed by the ALJ. As
23   discussed below, the Court agrees with Plaintiff that an inconsistency exists and that
24   the ALJ failed to explain why she rejected Dr. Kresser and Dr. Hernandez’s
25   limitation to two-step instruction work.
26
     3
27          Both positions require Level Two reasoning on the GED scale. See DOT, App. C, (4th ed.
     rev. 1991), available at DOT App’x C, 1991 WL 688702 (GED levels include a score for
28   reasoning ability that is required to perform the job, ranging from Levels 1-6 (low to high)).
                                                   3
 Case 8:20-cv-01352-GJS Document 19 Filed 08/31/21 Page 4 of 9 Page ID #:908


1          Dr. Kresser conducted a review of the medical evidence and provided a
2    mental residual functional capacity assessment on April 13, 2017. [AR 103-107.]
3    Dr. Kresser opined that Plaintiff suffered from “cognitive disorders and some
4    personality changes consistent with a traumatic brain injury.” [AR 104.] With
5    regard to Plaintiff’s mental abilities, Dr. Kresser opined that Plaintiff is “not
6    significantly limited” in his ability to remember locations and work-like procedures
7    or in his ability to understand, remember, and carry out very short and simple
8    instructions. [AR 105.] However, Plaintiff had moderate limitations in his ability to
9    understand, remember, and carry out detailed instructions. Specifically, Dr. Kresser
10   stated that Plaintiff “retains the ability for simple and 2 step tasks in a low stress
11   environment with minimal or superficial interaction with others.” [AR 107.] On
12   June 15, 2017, Dr. Hernandez affirmed Dr. Kresser’s opinion on reconsideration.
13   [AR 120.]
14         The ALJ gave “great weight” to both Dr. Kresser and Dr. Hernandez’s
15   opinions as consistent with the overall record. [See AR 27-28.] However, the
16   ALJ’s RFC did not account for Dr. Kresser and Dr. Hernandez’s opinion that
17   Plaintiff only retained the ability to perform “simple and 2 step tasks.” [AR 22.]
18   Plaintiff contends that the ALJ erred by failing to offer any explanation as to why
19   this limitation was omitted from the RFC.
20         A claimant’s RFC is the most a claimant can still do despite his limitations.
21   Smolen v. Chater, 80 F.3d 1273, 1291 (9th Cir. 1996) (citing 20 C.F.R. §
22   416.945(a); SSR 96-8p (an RFC assessment is ordinarily the “maximum remaining
23   ability to do sustained work activities in an ordinary work setting on a regular and
24   continuing basis,” meaning “8 hours a day, for 5 days a week, or an equivalent work
25   schedule”)). In assessing a claimant’s RFC, the ALJ must consider all of the
26   relevant evidence in the record. See 20 C.F.R. § 416.945(a)(2), (3). If a RFC
27   assessment conflicts with an opinion from a medical source, the ALJ “must explain
28   why the opinion was not adopted.” SSR 96-8p; see also Vincent v. Heckler, 739
                                                 4
 Case 8:20-cv-01352-GJS Document 19 Filed 08/31/21 Page 5 of 9 Page ID #:909


1    F.2d 1393, 1394-95 (9th Cir. 1984) (explaining that an ALJ is not required to
2    discuss all the evidence presented, but must explain the rejection of uncontroverted
3    medical evidence, as well as significant probative evidence).
4          Here, although the ALJ purportedly found Dr. Kresser’s and Dr. Hernandez’s
5    opinion regarding Plaintiff’s mental limitations to be entitled to great weight, the
6    ALJ failed to explain why she did not include the limitation to two-step instruction
7    work in the RFC assessment. See SSR 96-8p; see also Vincent, 739 F.2d at 1394-
8    95. Instead, she limited Plaintiff to “simple, routine tasks.” However, Ninth Circuit
9    law makes clear that these two limitations are not equivalent.
10         In Rounds v. Commissioner Social Security Administration, the ALJ’s RFC
11   determination limited the plaintiff to “one to two-step tasks.” Rounds v. Comm’r
12   Soc. Sec. Admin., 807 F.3d 996, 1003 (9th Cir. 2015). A vocational expert testified
13   that the plaintiff could perform jobs like a kitchen helper, hand packager, and
14   recycler—all requiring Level Two reasoning on the GED scale (“ability to carry out
15   detailed but uninvolved written oral instructions”). Id. at 1002. On appeal, plaintiff
16   argued that the RFC limitation to “one to two-step tasks” matched Level One
17   reasoning (“ability to carry out simple one–or two-step instructions”) and, therefore,
18   she could not as a matter of law perform the Level Two jobs identified by the
19   vocational expert. Id. at 1103. The Ninth Circuit agreed and found a conflict
20   between the RFC limit to “one and two step tasks” tasks and the vocational expert’s
21   selection of Level Two reasoning jobs, given the “close similarity” between the
22   RFC limitation and Level One reasoning. Id. Rounds shows that a significant
23   distinction exists between Level One and Level Two reasoning jobs, with Level One
24   jobs typically lining up with the ability to perform one or two step job instructions.
25   In other words, a limitation to one and two–step instruction work is more restrictive
26   than a limitation to simple, routine tasks.
27         Based on the reasoning in Rounds and its progeny, the Court concludes that
28   the ALJ erred with respect to the opinions of Dr. Kresser and Dr. Hernandez. See
                                                   5
 Case 8:20-cv-01352-GJS Document 19 Filed 08/31/21 Page 6 of 9 Page ID #:910


1    Jones v. Berryhill, No. CV 17-07404-AFM, 2018 U.S. Dist. LEXIS 129221, 2018
2    WL 3689560, at *3 (C.D. Cal. July 31, 2018) (noting critical distinction between a
3    limitation to “simple, routine and repetitive tasks” and a limitation to “one- or two-
4    step instructions”); Wilson v. Colvin, No. 16-cv-01971-WHO, 2017 U.S. Dist.
5    LEXIS 70895, 2017 WL 1861839, at *6-*7 (N.D. Cal. May 9, 2017) (collecting
6    cases and finding “significant distinction between limitations to one-to two-step
7    instructions and RFCs allowing performance of simple, repetitive tasks”); Garcia v.
8    Colvin, No. CV 16-00652-JEM, 2016 WL 6304626, at *6 (C.D. Cal. Oct. 27, 2016)
9    (“the ALJ’s simple, repetitive tasks RFC limitation is consistent with Dr. Deaver’s
10   ‘simple, routine non-stressful work’ opinion [] but plainly inconsistent with his
11   ‘easy 1, 2 step directions’ limitation which the ALJ decision never mentions. The
12   ALJ necessarily rejected the latter limitation without any explanation as required by
13   Social Security regulations.”).
14         To the extent that the ALJ accepted the opinion that Plaintiff is limited to
15   simple and two-step work, the ALJ’s RFC assessment does not account for that
16   limitation. [AR 22.] To the extent that the ALJ rejected that portion of state agency
17   consultants’ opinions, she erred by failing to provide any reasons for doing so. The
18   Social Security Act tasks the ALJ with determining the credibility of medical
19   testimony and resolving conflicting evidence and ambiguities. Reddick v. Charter,
20   157 F.3d 715, 722 (9th Cir. 1998). An ALJ “may reject the opinion of a non-
21   examining physician by reference to specific evidence in the medical record.”
22   Sousa v. Callahan, 143 F.3d 1240, 1244 (9th Cir. 1998). Here, the ALJ did not
23   articulate reasons for rejecting that portion of state agency consultants’ opinions, as
24   required by Social Security regulations. SSR 96-8p, at *7, 1996 WL 374184 (“If the
25   RFC assessment conflicts with an opinion from a medical source, the adjudicator
26   must explain why the opinion was not adopted”); see also Dale v. Colvin, 823 F.3d
27   941, 944-46 (9th Cir. 2016).
28         In response, the Commissioner argues that the state agency psychological
                                                6
 Case 8:20-cv-01352-GJS Document 19 Filed 08/31/21 Page 7 of 9 Page ID #:911


1    consultants did not opine that Plaintiff is “specifically limited” to the performance of
2    1 to 2 step tasks. Rather, they opined that Plaintiff retained the ability to perform
3    “simple and 2 step tasks.” [AR 107, 122.] Defendant suggests that given that the
4    stated opinions were more akin to the minimum Plaintiff could perform and not a
5    maximum, the ALJ was free to “reasonably interpret” these findings as supportive
6    of a “simple, routine, tasks” RFC. [Def.’s Br. at 2]; see Ford v. Saul, 950 F.3d
7    1141, 1154 (9th Cir. 2020) (“[i]f the evidence ‘is susceptible to more than one
8    rational interpretation, it is the ALJ’s conclusion that must be upheld”). This
9    argument fails for two reasons.
10         First, the sole job of the “reviewing physicians” is to “read medical evidence
11   in claimants’ case files, decide whether or not the claimants’ impairments meet or
12   equal the Listings, and determine the claimants’ Residual Functional Capacities.”
13   Carolyn A. Kubitschek & Jon C. Dubin, Social Security Disability Law and
14   Procedure in Federal Court § 2:28 (2021) (“Review Physicians”). As mentioned
15   above, a claimant’s RFC is “the most [a claimant] can still do despite [his]
16   limitations.” 20 C.F.R. §§ 404.1545(a), 416.945(a); see also 20 C.F.R. Part 404,
17   Subpart P, Appendix 2, § 200.00(c) (defining an RFC as the “maximum degree to
18   which the individual retains the capacity for sustained performance of the physical-
19   mental requirements of jobs”). Thus, any suggestion that the reviewing physicians
20   RFC assessment stated an opinion about the minimum Plaintiff could do is far from
21   reasonable and contrary to the definition of an RFC.
22         Second, even if the Court could credit Defendant’s argument here, the ALJ
23   was still required to give a reasoned explanation of why she was rejecting the stated
24   opinion of the state agency consultants, despite her apparent acceptance of their
25   opinions. The ALJ gave no reason to disregard Dr. Kresser’s and Dr. Hernandez’s
26   opinion regarding Plaintiff’s ability to perform two-step tasks. The Commissioner’s
27   post-hoc attempt to buttress the ALJ’s decision is not sufficient.
28         Accordingly, the Court finds that the ALJ erred with respect to Dr. Kresser’s
                                                7
 Case 8:20-cv-01352-GJS Document 19 Filed 08/31/21 Page 8 of 9 Page ID #:912


1    and Dr. Hernandez’s opinion and the Court cannot say that it was harmless given
2    that the vocational expert testified that Plaintiff could perform jobs like packer and
3    assembler—both requiring Level Two reasoning on the GED scale (not Level One
4    reasoning). Accordingly, remand is warranted.
5                                    V.    CONCLUSION
6          The decision of whether to remand for further proceedings or order an
7    immediate award of benefits is within the district court’s discretion. Harman v.
8    Apfel, 211 F.3d 1172, 1175-78 (9th Cir. 2000). When no useful purpose would be
9    served by further administrative proceedings, or where the record has been fully
10   developed, it is appropriate to exercise this discretion to direct an immediate award
11   of benefits. Id. at 1179 (“the decision of whether to remand for further proceedings
12   turns upon the likely utility of such proceedings”). But when there are outstanding
13   issues that must be resolved before a determination of disability can be made, and it
14   is not clear from the record the ALJ would be required to find the claimant disabled
15   if all the evidence were properly evaluated, remand is appropriate. Id. A remand
16   for an immediate award of benefits is appropriate “only in ‘rare circumstances.’”
17   Brown-Hunter v. Colvin, 806 F.3d 487, 495 (9th Cir. 2015).
18         The Court finds that remand is appropriate because the circumstances of this
19   case do not preclude the possibility that further administrative review of the
20   opinions of Drs. Kresser and Hernandez and the VE’s testimony could remedy the
21   ALJ’s errors. The Court therefore declines to exercise its discretion to remand for
22   an immediate award of benefits. See INS v. Ventura, 537 U.S. 12, 16 (2002) (upon
23   reversal of an administrative determination, the proper course is remand for
24   additional agency investigation or explanation, “except in rare circumstances”);
25   Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court
26   concludes that further administrative proceedings would serve no useful purpose, it
27   may not remand with a direction to provide benefits.”).
28         For all of the foregoing reasons, IT IS ORDERED that:
                                                8
 Case 8:20-cv-01352-GJS Document 19 Filed 08/31/21 Page 9 of 9 Page ID #:913


1         (1) the Decision of the Commissioner is REVERSED and this matter
2            REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) for further
3            administrative proceedings consistent with this Memorandum Opinion and
4            Order; and
5         (2) Judgment be entered in favor of Plaintiff.
6         IT IS SO ORDERED.
7
8    DATED: August 31, 2021
9                                         __________________________________
                                          GAIL J. STANDISH
10                                        UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              9
